Court of Appeals
of the State of Georgia

                                                   December 17, 2018
                                          ATLANTA,____________________

The Court of Appeals hereby passes the following order:

A19A0718. MINNOIA v. THE STATE.

        Presently before the Court is the motion filed by the appellant on December 5, 2018
and amended on December 14, 2018, to remand this case to the trial court for a hearing
on the issue of whether he received effective assistance of counsel at his criminal trial.
When it appears that an appellant has had no opportunity to assert at the trial level any
claim of ineffective assistance of trial counsel, an appeal should ordinarily be remanded
to the trial court for an evidentiary hearing on the issue. Davis v. State, 301 Ga. 658, 659
(802 SE2d 246) (2017); Garland v. State, 283 Ga. 201, 202-203 (657 SE2d 842) (2008);
Patel v. State, 278 Ga. 403 (9) (603 SE2d 237) (2004). The State has not objected to the
appellant’s motion.

       The appellant’s motion is hereby GRANTED. Upon resolution, by order of the trial
court, of the appellant’s ineffective assistance of counsel claim, the Clerk of the Superior
Court of Jasper County is directed to retransmit the record to this Court. At that time, the
appellant’s appeal from his criminal conviction will be redocketed and briefing shall be
as provided in the new notice of docketing.




                                          Court of Appeals of the State of Georgia
                                                  Clerk’s Office, Atlanta,____________________
                                                                            12/17/2018
                                                  I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                  Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.

                                                                                                , Clerk.